Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 1 of 11

EXHIBIT A

DOCS__DE:222389.1 59998/001

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 2 of 11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
NEWPAGE CORPORATION,1 Case No. ll-12804 (KG)
Reorganized Debtor. (Jointly Administered)

Re: Docket No. 5151

 

 

FINAL DECREE (A) CLOSING NEWPAGE’S
CHAPTER 11 CASE, (B) TERMINATING CERTAIN CLAIMS AND
NOTICING SERVICES. AND (C) GRANTING RELATED RELIEF

Upon the motion (the “_l\;l_otio__n”)2 of the above-captioned reorganized debtor (the
“Reorganized Debtor”) for entry of a final decree (this “Final Decree”) (a) closing the chapter ll
case (the “Chapter ll Case”) of the Reorganized Debtor, While retaining jurisdiction to hear and
determine the ERCO Matter, (b) terminating certain claims and noticing services provided by
Kurtzman Carson Consultants LLC (“K_Q_Q”), and (c) granting related relief, all as more fully set
forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.
§§ 157 and 1334 and the Amended Standing Order of Reference from the United Stales Disl‘rict
Courtfor the Dl'strz'ct ofDelaware, dated February 29, 2012; and that this Court may enter this
Final Decree consistent With Article III of the United States Constitution; and this Court having
found that venue of the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Court having found that the NewPage’s notice of the Motion and opportunity for a
hearing on the Motion Were appropriate under the circumstances and no other notice need be
provided; and this Court having reviewed the Motion having determined that just cause is

established for the relief granted herein; and the Motion as it concerns establishing the amount of

 

1 The last four digits of NewPage Corporation’s federal tax identification number are 6156. The corporate
headquarters of NewPage Corporation is located at 8540 Gander Creek Drive, Miamisburg, OH 45342.

2 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.

DOCS_DE:222071.4 59998/001

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 3 of 11

fees owed the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6) and the Response ofthe
United States Trustee to NewPage Corporations Motion for Entry of a Fz'nal Decree (A) Closing
its Chapter ] ] Case, (B) Termz'naling Cerl‘ain Clal'ms and Noticing Services, (C) Establishing the
Amount of Fees Owed to the United Sz‘ates Trustee Pursucmt to 28 U.S.C. § ]930(a)(6), and (D)
Granting Related Relief [Docket No. 5159] having been resolved in full between the
Reorganized Debtor and the Office of the United States Trustee without any findings or ruling
from this Court; and upon all of` the proceedings had before this Court; and after due deliberation
and sufficient cause appearing therefor, it is HEREBY DECREED AND ORDERED THAT:

l. The Motion is granted as further set forth herein.

2. The following Chapter ll Case is hereby closed, effective as of` the entry of this

Final Decree:

 

Debtor Case No.

 

 

 

NewPage Corporation l 1-12804

 

3. The Clerk of the Court shall enter this Final Decree individually on the docket of
the Main Case, and thereafter such docket shall be marked as “Closed.”

4. The claims and noticing services provided by KCC (the “Claims and Noticing
M”) are terminated in accordance with the Motion upon the completion of the services
listed in paragraph 5 below. Thereaiter, KCC shall have no further obligations to this Court, the
Reorganized Debtors, the Debtors’ estates, or any other party in interest with respect to the
Claims and Noticing Services in the chapter ll cases. Notwithstanding anything herein,
pursuant to the independent engagement between KCC and the Litigation Trust, KCC shall
continue to provide such services to the Litigation Trust and the Litigation Trustee as it has

provided in the past.

DOCS_DE:222071.4 59998/001

 

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 4 of 11

5. Pursuant to Local Rule 2002-l(f)(ix), within twenty-eight (28) days of entry of
this Final Decree, KCC shall (a) forward to the Clerk of the Court an electronic version of all
imaged proofs of claim, (b) upload the creditor mailing list into CM/ECF, and (c) file a Final
Claims Register containing claims asserted in all of the chapter ll cases on the docket of the
Main Case. Within twenty-eight (28) days of entry of this Final Decree, KCC also shall box and
deliver all original proofs of claim to the Philadelphia Federal Records Center, 14700 Townsend
Road, Philadelphia, Pennsylvania 19154 and file a completed SF-135 Forrn indicating the
accession and location numbers of the archived claims. In addition, pursuant to Local Rule
2002-l(f)(xii), KCC shall file a Final Claims Register on the docket of each of the Reorganized
Debtors’ chapter ll cases containing only the claims asserted in that specific case within twenty-
eight (28) days of entry of this Final Decree.

6. If KCC receives any mail regarding the Reorganized Debtors or the Debtors’
estates after entry of this Final Decree, KCC shall collect and forward such mail to the
Reorganized Debtors no less frequently than monthly.

7 . KCC shall perform the services required by this Order and shall be compensated
by the Reorganized Debtors in accordance with the terms of the KCC Retention Order.

8. Notice of the Motion as provided therein shall be deemed good and sufficient and
the requirements of the Local Rules are satisfied by such notice.

9. Nothing herein shall limit the right of any party in interest to seek to reopen the
Chapter ll Case pursuant to Bankruptcy Code section 35(), Bankruptcy Rule 5010, or any other
applicable law.

lO. The terms and conditions of this Final Decree shall be immediately effective and

enforceable upon its entry.

DOCS__DE:222071.4 59998/001

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 5 of 11

ll. The Reorganized Debtor is authorized to take all actions necessary to effectuate
the relief granted in this Final Decree in accordance with the Motion.

12. Nothing herein shall, or shall be deemed to, have any impact on the Litigation
Trust or the Litigation Trustee’s authority thereunder, the Wind-up Motion, or the ERCO Matter.
For the avoidance of doubt, the ERCO Matter shall remain open until resolved or closed by
separate Court order, and this Court retains exclusive jurisdiction with respect to all matters
arising from or related to the implementation, interpretation, and enforcement of this Final

Decree and the ERCO Matter.

Dated: December , 2018
Wilmington, Delaware THE HONORABLE KEVIN GROSS
UNITED STATES BANKRUPTCY JUDGE

 

DOCS_DE:222071.4 59998/00l

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 6 of 11

EXHIBIT B

DOCS_DE:222389.1 59998/001

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 7 of 11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
NEWPAGE CORPOR,ATION,l Case No. 11-12804 (KG)
Reorganized Debtor. (Jointly Administered)
M.Dmket.l\_ls)._ilil

 

 

FINAL DECREE (A) CLOSING NEWPAGE’S
CHAPTER 11 CASE, (B) TERMINATING CERTAlN CLAIMS AND

ND_TELNG_SEMCLS.+EG)MHSH lNG
WWED re rHF_uPrHMM+s_HM$E-EBLMM

 

Upon the motion (the “_MO.Li_OL”)z of the above-captioned reorganized debtor (the
“&egrgan_ize_d_D_ebtgLr”) for entry of a final decree (this “Bnal_llecree”) (a) closing the chapter ll
case (the “Qh_ant§LU_QaS_Q”) of the Reorganized Debtor, while retaining jurisdiction to hear and
determine the ERCO Matter, (b) terminating certain claims and noticing services provided by
Kurtzman Carson Consultants LLC (“K_C_C”), and (c) granting related relief, all as more fully set
forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§
157 and 1334 and the Amended Standing Order of Reference from the United States Dislrict
Courtfor the Dism'ct QfDelaware, dated February 29, 2012; and that this Court may enter this
Final Decree consistent with Article III of the United States Constitution; and this Court having
found that venue of the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Court having found that the NewPage’s notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

l The last four digits of NewPage Corporation’ s federal tax identification number are 6156 The corporate
headquarters of NewPage Corporation 1s located at 8540 Gander Creek Drive, Miamisburg, OH 45342.
2 Capitalized terms used but not otherwise defined herein have the meanings given to them m the Motion.

DoCs_DE;:z.Lkw:J-i_.aml_i 59998/001

 

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 8 of 11

provided; and this Court having reviewed the Motion mtd-nenm-g-neatd-tl-te-sstatementss-in-ssappen-

 

having determined that-me%gawnd-£amaa¥ba€sesreeaf‘\nthn-n-t}ie-Menen-an et the-Ueasmg-
establish just cause_j_$_es_tab_lished, for the relief granted herein; and »s¢%'h.,-E+irns-t--tlm-.`,J-tt--n-

t. -‘.tw~+'mw.~'rH-'h==.'H-HHQ»J-'e=theMQticnasmncernsestahlismnglhe_amcunm££ees

 

 

 

 

from this Court; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY DECREED AND ORDERED THAT:
l. The Motion is granted as further set forth herein.
2. The following Chapter ll Case is hereby closed, effective as of the entry of this

Final Decree:

 

Debtor Case No.

 

 

NewPage Corporation l l -12804

 

 

 

 

 

; 4.-The Clerk of the Court shall enter this Final Decree individually on the docket
of the Main Case, and thereafter such docket shall be marked as “Closed.”
gi_f_ §s-The claims and noticing services provided by KCC (the “QM_BLN.QIELU&

S_eudc_e_s”) are terminated in accordance with the Motion upon the completion of the services

DOCS__DE;ZQ='Zt)-?Lt.-Z~ZZZQ Z| 4 59998/001

Case 11-12804-KG Doc 5165-1 Filed 12/19/18 Page 9 of 11

listed in paragraph 65 below. Thereafter, KCC shall have no further obligations to this Court,
the Reorganized Debtors, the Debtors’ estates, or any other party in interest with respect to the
Claims and Noticing Services in the chapter 11 cases. Notwithstanding anything herein,
pursuant to the independent engagement between KCC and the Litigation Trust, KCC shall
continue to provide such services to the Litigation Trust and the Litigation Trustee as it has
provided in the past.

5: 6.-Pursuant to Local Rule 2002-l(f`)(ix), within twenty-eight (28) days of entry of
this Final Decree, KCC shall (a) forward to the Clerk of the Court an electronic version of all
imaged proofs of claim, (b) upload the creditor mailing list into CM/ECF, and (c) file a Final
Claims Register containing claims asserted in all of the chapter 11 cases on the docket of the
Main Case. Within twenty-eight (28) days of entry of this Final Decree, KCC also shall box and
deliver all original proofs of claim to the Philadelphia Federal Records Center, 14700 Townsend
Road, Philadelphia, Pennsylvania 19154 and file a completed SF-l35 Form indicating the
accession and location numbers of the archived claims. In addition, pursuant to Local Rule
2002-l(f)(xii), KCC shall file a Final Claims Register on the docket of each of the Reorganized
Debtors’ chapter ll cases containing only the claims asserted in that specific case within
twenty-eight (28) days of entry of this Final Decree.

§ $-.-If KCC receives any mail regarding the Reorganized Debtors or the Debtors’
estates after entry of this Final Decree, KCC shall collect and forward such mail to the
Reorganized Debtors no less frequently than monthly.

L 8.-KCC shall perform the services required by this Order and shall be
compensated by the Reorganized Debtors in accordance with the terms of the KCC Retention

Order.

DOCS_DE;QQB!>$-%.-’!ZZZQZ j § 59998/001

 

Case 11-12804-KG DOC 5165-1 Filed 12/19/18 Page 10 Of 11

§ 9.-Notice of the Motion as provided therein shall be deemed good and sufficient
and the requirements of the Local Rules are satisfied by such notice.

g -1-0.-Nothing herein shall limit the right of any party in interest to seek to reopen
the Chapter ll Case pursuant to Bankruptcy Code section 350, Bankruptcy Rule 5010, or any
other applicable law.

l;l. 1-1-.-The terms and conditions of this Final Decree shall be immediately effective
and enforceable upon its entry.

§§ 421-The Reorganized Debtor is authorized to take all actions necessary to
effectuate the relief granted in this Final Decree in accordance with the Motion.

g 431-Nothing herein shall, or shall be deemed to, have any impact on the Litigation
Trust or the Litigation Trustee’s authority thereunder, the Wind-up Motion, or the ERCO Matter.
For the avoidance of doubt, the ERCO Matter shall remain open until resolved or closed by
separate Court order, and this Court retains exclusive jurisdiction with respect to all matters
arising from or related to the implementation, interpretation, and enforcement of this Final

Decree and the ERCO Matter.

Dated: December , 2018
Wilmington, Delaware THE HONORABLE KEVIN GROSS
UNITED STATES BANKRUPTCY JUDGE

 

DOCS'_DE:Z-ZZ£}J-i-.-’EZZZQ Z] § 59998/001

Case 11-12804-KG DOC 5165-1 Filed 12/19/18 Page 11 Of 11

Document comparison by Workshare 9 on Wednesday, December 19, 2018

   
   

Docunt1
lD
Description DOCS_DE-#222071-v2-nevvpage_case_closing_motion--final

l%°@“me“tz Poweroocs://Docs_oE/222071/4

Description DOCS_DE-#222071-v4-newpage_case_closing_motion--final
Rendering set Standard

 

 

 

 

 

 

 

 

Style change

ormat e

lnserted cell
Deleted cell
l\/|oved cell
plit/l\/|erged cell
Paddlng cell

 

 

 

 

 

 

 

 

 

lnsertlons 18
Deletions 21
|\/loved from 0
l\/|oved to 0
Style change 0
Format changed 0
Total changes 39

 

 

 

